ORDER

PER CURIAM.
AND NOW, this 25th day of May, 2006, there having been filed with this Court by Olivia J. Lorenzo her verified Statement of Resignation dated April 18, 2006, stating that she desires to resign from the Bar of the Commonwealth of Pennsylvania in accordance with the provisions of Rule 215, Pa.R.D.E., it is
ORDERED that the resignation of Olivia J. Lorenzo be and it is hereby accepted and she is DISBARRED ON CONSENT from the Bar of the Commonwealth of Pennsylvania, and it is further ORDERED *473that she shall comply with the provisions of Rule 217, Pa.R.D.E. Respondent shall pay costs, if any, to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.